In a negligence action to recover damages for personal injuries, defendant Coastal Lumber Co. appeals from an order of the Supreme Court, Kings County, dated July 15, 1969, which denied its motion for leave to amend its answer so as to deny the allegations in paragraphs of the complaint designated “ 2,” “ 4,” “ 5,” and “ 8 ” and to deny knowledge or information sufficient to form a belief as to the allegations in paragraph designated “3”. Order reversed, on the law and the facts, without costs, and motion granted. Appellant shall serve its amended answer in accordance herewith within 20 days after entry of the order hereon. In our opinion, the omission to make the denials in question was excusable. Plaintiff has not demonstrated any prejudice (Price v. Giffin, 32 A D 2d 868; Kane v. Long Is. Jewish Hosp., 29 A D 2d 554; La Bate v. Meyerbank Elec. Co., 23 A D 2d 503; Sherman v. City of New York, 29 A D 2d 775; Gilbert Props. v. City of New York 33 A D 2d 175). The remaining alleged procedural deficiencies have been examined and found to be insubstantial. Christ, Acting P. J., Rabin, Hopkins, Munder and Brennan, JJ., concur.